Citation Nr: 9914419	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-08 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
herniated nucleus pulposus at L4-5 and L5-S1, with spurring 
at L5-S1, status post a diskectomy, laminectomy, and removal 
of bone spur, currently evaluated at 60 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Robert E. Roth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1993 to July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


REMAND

The report of a March 1997 VA orthopedic examination reflects 
that the veteran reported that he had received physical 
therapy at the Marion VA Medical Center for muscle pain and 
back pain.  When the veteran filed his notice of 
disagreement, in October 1997, he indicated that had he had 
recently been treated at the J. C. VA Medical Center in 
St. Louis, Missouri, and the Marion VA Medical Center.  A 
review of the record does not indicate that records have been 
requested from the indicated VA Medical Centers.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran, 
through his representative, and request 
that he provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected low 
back disability since July 1996.  With 
any necessary authorization, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, including treatment records 
from the J. C. and Marion VA Medical 
Centers that are not currently of record.  

2.  The RO should arrange for a VA 
neurology examination by a board-
certified specialist, if available, to 
determine the nature and extent of the 
veteran's service-connected residuals of 
a herniated nucleus pulposus of L4-5 and 
L5-S1 with spurring at L5-S1, status post 
a diskectomy, laminectomy and removal of 
bone spur.  All indicated studies should 
be performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner prior to the 
examination.  The examiner should obtain 
an occupational and educational history 
from the veteran.  The scar that is 
residual to the surgery should be 
examined and the examiner should comment 
on whether or not it is superficial, 
poorly nourished, has repeated 
ulceration, is tender and painful on 
objective demonstration, or affects the 
function of any part.  The examiner is 
requested to offer an opinion as to the 
likely effect the service-connected 
residuals of a herniated nucleus pulposus 
at L4-5 and L5-S1, with spurring at L5-
S1, status post a diskectomy, 
laminectomy, and removal of bone spur, 
would have on the veteran's ability to 
obtain or retain substantially gainful 
employment.  A complete rationale should 
be provided for any opinion offered.  

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues on appeal.  

4.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




